Citation Nr: 0005281	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).  The 
veteran had a Travel Board hearing at the RO&IC in July 1995 
but the case was not forwarded to the Board until December 
1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's schizophrenia is, and has been since 
February 24, 1993, manifested by no more than considerable 
social and industrial impairment.

3.  Since November 7, 1996, schizophrenia is manifested by 
occupational and social impairment that results in no more 
than reduced reliability and productivity.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9205 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  In particular, the RO obtained available VA 
treatment records and attempted to obtain medical records 
from the Social Security Administration (SSA).  Baker v. 
West, 11 Vet. App. 163 (1998).

Factual Background

In a December 1961 rating decision, service connection was 
granted for schizophrenia, and a 30 percent disability rating 
was assigned under Diagnostic Code 9204 (undifferentiated 
type schizophrenia).  In a September 1964 rating decision, a 
50 percent schedular evaluation was assigned under Diagnostic 
Code 9203 (paranoid type schizophrenia), effective November 
1, 1964.  The disability rating was reduced in an October 
1969 rating decision to 30 percent, effective January 1, 
1970.  In a February 1979 rating decision, a 50 percent 
evaluation was assigned, effective October 5, 1978.  Later, 
the disability rating was reduced in a March 1981 rating 
decision to 30 percent, effective July 1, 1981.  

In December 1983, SSA granted Social Security disability 
benefits to the veteran on the basis of his schizophrenia.  
The agency determined that the veteran's period of disability 
began October 21, 1981.  It was noted that the veteran had 
originally filed his claim on the basis of a back injury and 
that his claim had been denied.  It was indicated that he had 
a tenth grade education and that his past relevant work was 
as a laborer in the construction industry.  It was determined 
that he had a severe impairment from his schizophrenia, but 
that his impairment did not meet certain criteria.  His 
emotional impairment was noted to be moderate with regard to 
his abilities to understand, carry out and remember 
instructions; to respond appropriately to customary work 
pressures; and to perform complex and varied tasks.  His 
emotional impairment was mild to moderate in regard to his 
ability to perform simple tasks, moderate to moderately 
severe in regard to his ability to perform complex tasks, and 
moderately severe in regard to his ability to respond 
appropriately to supervision and co-workers.  An 
administrative law judge determined that, as a result of his 
psychiatric impairment, the veteran was unable to return to 
his past relevant work or engage in any other substantial 
gainful activity on a regular sustained basis that existed in 
significant numbers in the national and regional economies.

The veteran underwent a VA psychiatric examination in July 
1985.  Paranoid type schizophrenia, in partial remission, was 
diagnosed.  It was noted that the veteran's industrial and 
social impairment was moderately severe.  On a January 1991 
VA psychiatric examination, the veteran denied having any 
delusions or hallucinations.  Residual type schizophrenia was 
diagnosed.  It was noted that the veteran's social and 
industrial impairment was moderately severe.

In a March 1991 rating decision, a 50 percent disability 
rating was assigned for schizophrenia, effective May 25, 
1989.

On February 24, 1993, the veteran filed a claim for an 
increased rating for schizophrenia.

The veteran was afforded a VA psychiatric examination in 
April 1993.  His complaints were noted to pertain to his back 
and lower extremities.  On mental status evaluation it was 
noted that another physician considered him to be 
negativistic and irritable, but presently he was more stable.  
He seemed to be somewhat forgetful and could not remember 
names and at times had difficulty understanding the 
examiner's accent or the issues in general.  He was oriented, 
coherent, relevant, and not psychotic.  His mood was neutral.  
He reported that he would get blue or sad at times, which 
would last several hours.  He felt kind of useless at times.  
He reported that he watched television.  He seemed to nap 
during the examination, having previously explained that he 
had had to get up early to drive two hours to the 
examination.  His affect was somewhat shallow at times, but 
appropriate.  His judgment was fair.  He had some insight 
into his condition.  He was not homicidal or suicidal.  The 
diagnosis was residual type schizophrenia.  Under Axis IV, it 
was noted that the veteran's psychosocial and environmental 
problems were moderately severe.  A global assessment of 
functioning (GAF) score of 70/70 was assigned.  It was noted 
that the veteran's social and industrial impairment was 
moderately severe.

On a May 1994 VA psychiatric examination, the veteran 
reported that he was receiving Social Security disability 
benefits because of his back pain.  It was noted that he had 
last undergone psychiatric hospitalization in 1981 and was 
taking psychotropic medicine at bedtime.  He was very guarded 
and vague about reporting his psychiatric complaints and 
seemed suspicious.  On mental status evaluation, he had good 
eye contact.  He was initially friendly, but as the interview 
went on he became guarded, vague, and evasive, and it was 
difficult to get information from him.  He avoided describing 
any specific emotional problem.  He did not exhibit any 
bizarre mannerisms and responded readily to the questions.  
His speech was coherent and relevant.  His mood was stable, 
and his affect was appropriate.  He was oriented in three 
spheres.  He denied any audiovisual hallucinations or 
delusional ideation.  However, he did mention that, when he 
was laborer, he was somewhat suspicious and thought that 
people were watching him; he had not worked in the last 
fifteen years.  He denied having any paranoid ideation.  His 
cognitive functioning was not deranged and a thought disorder 
was not elicited.  It was noted that the veteran slept well 
and was able to function pretty well and without 
hospitalization since 1981.  His memory for recent and remote 
events seemed to be intact clinically, but he was very 
evasive and uncooperative.  He denied any alcohol or illicit 
drug abuse and mood swings.  On the proverb testing, he had 
concrete thinking.  Residual type schizophrenia was 
diagnosed.  Under Axis IV, it was noted that the veteran's 
psychosocial and environmental problems were mild.  A GAF of 
70/80 was assigned.

VA medical records reflect that the veteran was seen on an 
outpatient basis from October 1994 to June 1995.  In October 
1994, it was noted that he was relevant, coherent, and 
oriented and that neither a psychosis nor suicidal or 
homicidal ideation was present.  In February 1995, it was 
noted that he had no hallucinations or delusions, that he was 
oriented, and that he was not psychotic.  He had no extra-
pyramidal signs (EPS) or tardive dyskinesia (TD).  The 
veteran exhibited some paranoia in June 1995.  

At a July 1995 Travel Board hearing, the veteran testified 
that he was receiving Social Security disability benefits 
because of his psychiatric disorder and other disorders, 
which he could not identify.  He said that he did not hear 
voices.  He indicated that he and his spouse went out to 
restaurants and that he visited his sister.  He noted that he 
did not know his neighbors.  The veteran testified that the 
only time that he had ever had thoughts of hurting himself 
was prior to his retirement.  He also reported that he had 
never had any thoughts of hurting others.  Transcript.

VA medical records indicate that in June 1995 the veteran 
manifested some paranoia but was vague as to content although 
reference was made to his involvement with the FBI.  In July 
1995 the veteran reported that the FBI was tapping his phone.  
In August 1995, he was noted to be alert and oriented but 
"not quite" cooperative.  He denied any problems.  His 
affect was constricted to flat.  There was no overt bizarre 
behavior, and he denied any suicidal or homicidal ideation 
and any hallucinations.  He avoided discussing anything 
related to the tapping of his phones.  A mental status 
evaluation in October 1995 revealed that the veteran was 
alert and oriented times three.  He was very guarded in 
describing the surveillance by the FBI.  He denied any 
hallucinations.  The assessment was paranoid ideation.  

VA medical records from 1996 reveal that, in early February 
1996, the veteran denied having any auditory or visual 
hallucinations.  He indicated that the people who had tapped 
his phone had retired.  However, he stated that "a guy" 
still came to his house every week and warned that further 
questions could be dangerous.  The assessment was chronic 
paranoid delusions.  When the veteran was seen in late 
February 1996 he was alert and oriented.  There was no overt 
agitation and no active delusions or hallucinations or 
suicidal/homicidal ideation.  It was noted that he was 
apprehensive and anxious at times.  In April 1996, the 
veteran denied any hallucinations or delusional ideation.  
His affect was appropriate.  It was noted that his psychosis 
was in remission.  The veteran reported in May 1996 that he 
did not have any hallucinations.  His conversation was 
relevant, and he was alert and oriented times three.  In 
August 1996, it was noted that the veteran's paranoid 
ideation regarding the government persisted.  He was assessed 
as being functional with paranoid ideation.  Later that month 
he was he was alert, coherent and relevant but also 
suspicious.  It was noted that his wife had recently passed 
away and that he felt lonely and sad.  He was oriented times 
three and that his affect was appropriate.  His psychosis was 
noted to be in remission.

The veteran underwent a VA psychiatric examination in 
November 1996.  It was noted that his longest employment had 
been for 15 years in construction prior to "his retirement" 
and that he "helps make ends meet by working."  He reported 
that he went through a stressful situation in July 1996 when 
his spouse died, indicating that he was now gaining back his 
energy and that his appetite had returned to normal.  His 
sleep still remained variable, but on average he slept about 
four or five hours a night.  He indicated that he had never 
heard voices, but that he had some disturbing thoughts, which 
he could not fully describe.  In particular, he admitted that 
he had had paranoid and suspicious thoughts, but was unable 
to provide details.  It was noted that they seemed to revolve 
around his being a disabled veteran since 1963 and the death 
of his spouse.  His paranoid thinking sometimes affected his 
eating patterns to the point that he would avoid meals during 
certain periods of time.  He was noted to be generally 
socially withdrawn, except for encounters with his neighbors 
and visits from his niece and nephew.  He indicated that he 
kept pretty much to himself and stayed in his house.  His 
only hobby was hunting.  He denied any heavy use of alcohol 
or any use of illicit drugs.

Mental status examination revealed that the veteran was alert 
and oriented in three spheres.  He displayed some peculiarity 
in his facies, but his affect was not overtly inappropriate.  
His eye contact was generally fair to poor with occasional 
periods when he would respond to his own answers.  He was 
generally cooperative, but with some indication of guarding.  
He was generally relevant and coherent, but he was not self-
revealing and did not provide details in his responses.  He 
denied any auditory hallucinations, but admitted to paranoid 
thinking although no delusions were elicited.  His mood 
seemed euthymic.  There was no suicidal or homicidal 
ideation.  His remote memory was grossly intact.  His 
concentration could not be accurately assessed because he 
indicated that he could not do the necessary test.  His 
short-term memory was impaired with no recall of three items 
in one minute.  The veteran was generally concrete on testing 
for abstractions.  His judgment was not grossly impaired, but 
his insight was partial.  The diagnosis was schizophrenia, 
paranoid type, episodic with interepisode residual symptoms.  
Under Axis IV, it was noted that his stressor was the loss of 
his spouse.  His GAF for the past year was 60.  His current 
GAF was 55.  The examiner indicated that the GAF of 55 
represented moderate social impairment on the account of 
residual symptoms of psychosis in the form of withdrawal and 
the diminished ability to express himself verbally.  

In May 1997 the RO requested records from the SSA.  In 
February 1998 SSA responded that it had no available records. 

The veteran was afforded another VA examination in June 1998.  
The examiner noted that the available records had been 
reviewed.  The veteran reported that he was receiving Social 
Security disability benefits because of job-related back 
pain.  He indicated that he lived with one of his daughters 
and a grandchild.  He noted that another daughter lived next 
door and that a third daughter lived one mile away.  It was 
noted that the veteran reportedly functioned adequately in 
his own milieu.  He cared for a grandchild, but a caseworker 
had been assigned for the child.  The veteran did not 
elaborate on the reason for the assignment of a caseworker.  
With regard to his complaints, the veteran merely reported 
that he had a nervous condition, but did not elaborate any 
further.  

On mental status examination, the veteran was noted to be 
well dressed and groomed.  He did not maintain eye contact.  
There was no overt abnormal motor behavior.  The veteran was 
guarded, defensive, and evasive.  His mood was within normal 
limits, and his affect was slightly labile.  He would 
occasionally laugh when explaining situations.  His speech 
was rather loquacious.  Initially, the veteran denied any 
hallucinations or delusions, but during the interview he 
stated that, when the caseworker came to his house, an army 
helicopter and government agents were present.  He said that 
there was occasional surveillance of his property by 
government officials and that he occasionally tried to find 
them.  The veteran indicated that government officials were 
from Maryland and that he did not know why they were watching 
him.  The veteran was not overtly disturbed by those 
perceived activities.  With regard to the evaluation of his 
thought process, the veteran did not provide a response when 
asked about the meanings of proverbs.  He was able to 
remember three objects after approximately twenty minutes.  
He was unable to subtract seven from one hundred beyond two 
steps and was unable to state how many nickels were in $1.35.  
He was alert and oriented times three.  His remote memory 
appeared to be intact, and his recent memory did not appear 
impaired.  With regard to his insight into his condition, the 
veteran was particularly evasive or just not knowledgeable.  
His verbal communication was adequate but tangential.  There 
were no homicidal or suicidal thoughts, ideations, plans or 
intent.  It was noted that he was able to maintain a 
residence in a trailer and assist with raising a grandson.  
He was oriented and there were no symptoms of depression, 
depressed mood or anxiety and no incidents of impaired 
impulse control.  Sleep was adequate.  

The diagnosis was chronic undifferentiated schizophrenia.  
His symptoms were characterized by delusions and 
hallucinations.  It was noted that the symptoms were chronic 
and appeared over an extended period of time.  Under Axis IV, 
it was noted that the veteran had moderate stress related to 
legal problems and the social problems of his daughters.  
Under Axis V, a GAF of 55 was assigned.  The examiner noted 
that the score represented moderate symptoms and moderate 
difficulty in social and home functioning caused by the 
delusions.  The examiner also noted that the veteran had been 
given psychological tests in about September 1997, and that 
the diagnostic impression had been chronic adjustment 
disorder with mixed anxiety and depressed mood and that the 
GAF was 65.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that, effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disorders.  See 61 Fed. Reg. 
52,695-702  (1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  However, the effective date of November 7, 
1996, for the revised criteria prevents the application prior 
to November 7, 1996, of those criteria.  In other words, 
prior to November 7, 1996, only the old criteria will apply, 
but from November 7, 1996, to the present the veteran is 
entitled to the application of the criteria most favorable to 
him.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO provided notice to the veteran of, and also 
applied, the revised regulations in the May 1999 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
and without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-94 (1993).

Under the pre-November 7, 1996 rating criteria, a 100 percent 
evaluation for schizophrenia is warranted for active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent evaluation for 
schizophrenia is warranted where there was lesser 
symptomatology as to produce severe impairment of social and 
industrial adaptability.  A 50 percent disability rating 
requires considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Codes 9203-05 
(1996) (repealed effective November 7, 1996).

Under the November 7, 1996 revision, a 100 percent disability 
rating is warranted for total occupational and social 
impairment.  A total occupational and social impairment 
includes symptoms such as the following: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9203-05 
(1999).

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
Symptoms include the following: Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 50 percent disability rating for schizophrenia requires an 
occupational and social impairment with reduced reliability 
and productivity.  Symptoms include the following: Flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Diagnostic Codes 9203, 9204, and 9205 are the diagnostic 
codes for paranoid type, undifferentiated and residual type 
schizophrenia, respectively.  The veteran's schizophrenia is 
currently rated under Diagnostic Code 9205.  Regardless of 
how the veteran's schizophrenia is classified, the rating 
criteria, both old and new, are the same for each of the 
above-mentioned types of schizophrenia.  38 C.F.R. § 4.130 
(1999), 38 C.F.R. § 4.132 (1996) (repealed effective November 
7, 1996).  

A GAF of 55 to 60 indicates moderate difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF of 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or as any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).


Analysis

At the veteran's Travel Board hearing it was suggested that 
there should be additional VA medical records.  Since that 
time the RO&IC has obtained the additional records and 
associated them with the file.  

There is no persuasive evidence that the veteran has severe 
social and industrial impairment as a result of his 
schizophrenia, which would warrant a 70 percent rating under 
the old criteria.  On the April 1993 VA examination, a GAF of 
70/70 was assigned.  Such a GAF clearly is inconsistent with 
a rating greater than 50 percent even though the examiner 
described the veteran's social and industrial impairment as 
"moderately severe."  A GAF of 70/80 was assigned during 
the May 1994 VA examination, at which time the veteran's 
psychosocial and environmental problems were described as 
"mild."  

On the November 1996 VA examination, the veteran's current 
GAF was 55 with a GAF for the past year of 60, and the 
examiner noted that the score of 55 indicated moderate social 
impairment.  A GAF of 55 also was assigned on the June 1998 
VA examination, and the examiner indicated that the score 
represented moderate difficulty in social and home 
functioning.  A GAF of 55 to 60 indicates moderate difficulty 
in social, occupational, or school functioning.  See 
Carpenter, 8 Vet. App. at 242.  Despite the veteran's 
statements to the contrary, his Social Security disability 
benefits were granted on the basis of his schizophrenia and 
not for his back disability.  However, the SSA determination 
was made in 1983 and was based on the status of his 
disability at that time.  The four more recent VA 
examinations were based on the veteran's current 
symptomatology.  Although the RO recently tried to obtain 
additional SSA records, SSA advised that none were available.  
In any event, SSA determinations are relevant but not 
controlling.  See Odiorne v. Principi, 3 Vet. App. 456 
(1992).  With regard to the veteran's current claim, the 
Board gives more weight to the four recent VA examinations 
and contemporaneous outpatient records than to the 1983 SSA 
decision.  Therefore, the preponderance of the probative 
evidence shows no more than considerable social and 
industrial impairment due to schizophrenia and is against a 
disability rating greater than 50 percent under the old 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1996).

In regard to the revised rating criteria, the various VA 
examinations and outpatient treatment records reflect that 
the veteran has been oriented and that his speech has been 
coherent and relevant.  He has had no suicidal ideations.  
The VA medical records do not reflect evidence of near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or an 
inability to establish and maintain effective relationships.  
The veteran lived with his spouse prior to her death and he 
cared for her during a terminal illness.  On the June 1998 VA 
examination, it was noted that the veteran lived with one of 
his daughters and assisted with the raising of a grandchild.  
The June 1998 VA examiner also indicated that there were no 
symptoms of depression, depressed mood, or anxiety, and there 
is no evidence of impaired impulse control or spatial 
disorientation.  In particular, on the June 1998 VA 
examination, it was specifically noted that there were no 
incidents of impaired impulse control.  In addition, the 
evidence does not show neglect of personal appearance or 
hygiene, and on the June 1998 examination, the veteran was 
noted to be well dressed and groomed.  The medical evidence 
also does not reference obsessional rituals that interfere 
with routine activities.  In short, while there is evidence 
of difficulty in adapting to stressful situations, there is 
no current evidence of the other factors contemplated by the 
70 percent evaluation.

Although the evidence shows that the veteran has had paranoid 
ideation, which arguably meets one of the criteria for a 100 
percent rating, the other criteria for 100 percent clearly 
are not met.  There is no evidence that he has an 
intermittent inability to perform activities of daily living 
or grossly inappropriate behavior.  The VA medical records 
indicate that there is no current evidence of suicidal or 
homicidal ideation; accordingly, there is no evidence that 
the veteran is in persistent danger of hurting himself or 
others.  The VA medical records reveal that he has remained 
oriented on all evaluations; thus, there is no evidence that 
he was disoriented to time or place.  Any memory problem is 
not of the type contemplated for 100 percent, as there is no 
evidence that he is unable to remember his name or the names 
of his close relatives.  His behavior has been appropriate, 
he has maintained the ability to perform the tasks of daily 
living, and gross impairment in thought processes or 
communication has not been noted.  On the November 1996 VA 
examination, no delusions were elicited, although the June 
1998 VA examiner noted that schizophrenia was manifested by 
delusions and hallucinations.  Thus, there is a question as 
to whether the veteran has had persistent delusions or 
hallucinations.  In any event the June 1998 examiner 
characterized the veteran's symptoms as moderate.  In sum, 
the preponderance of the evidence is against a disability 
rating greater than 50 percent under the new criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9205 (1999).  The criteria 
for a higher rating are neither met nor more closely 
approximated.  38 C.F.R. § 4.7.  

As previosuly noted, although the veteran apparently is 
currently receiving Social Security disability benefits on 
the basis of his schizophrenia, they were awarded many years 
ago and the award is of little probative value in assessing 
the current status of his schizophrenia.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).   Nevertheless, the Board finds no basis upon which 
to assign a higher disability evaluation.


ORDER

An evaluation in excess of 50 percent for schizophrenia is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

